Citation Nr: 0108894	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 27, 
1995, for the grant of service connection for retinitis 
pigmentosa, to include on the basis of clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from September 1968 to October 
1968, and November 1984 to June 1985, in addition to periods 
of active duty for training with the Minnesota Army National 
Guard and the United States Army Reserves from December 1973 
to January 1974, from February 1974 to July 1974, from August 
1974 to November 1974, and from August 1983 to September 
1983.  

This matter arises from an Order of the United States Court 
of Appeals for Veterans Claims (Court) which vacated an 
August 1999 decision of the Board of Veterans Appeals (Board) 
denying the veteran's claim.  The now-vacated Board decision 
was based on an appeal of a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  In an unappealed rating decision of November 1985, the RO 
denied the veteran's claim for service connection for 
retinitis pigmentosa.  

2.  The November 1985 rating decision was reasonably 
supported by the evidence on file at that time and by 
prevailing legal authority, generally.  

3.  The November 1985 rating decision contained a 
misapplication of the law extant at the time of the decision, 
but that misapplication was not of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.

4.  The veteran did not attempt to reopen his previously 
denied claim for service connection for retinitis pigmentosa 
until September 27, 1996.

5.  In rating decisions dated in June and August 1997, the RO 
granted service connection for retinitis pigmentosa, and 
assigned a 70 percent evaluation, effective from September 
27, 1995.  

6.  The RO erroneously based its assignment of the effective 
date for service connection for retinitis pigmentosa on a 
regulation pertaining to liberalizing legislation; the 
effective date should have been based on general principals 
relating to filing a claim for service connection for 
reopened claims.  


CONCLUSIONS OF LAW

1.  The rating decision of November 1985 which denied the 
veteran's claim for service connection for retinitis 
pigmentosa was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104, 
3.105 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an effective date earlier than September 
27, 1995, for the award of service connection for retinitis 
pigmentosa have not been met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000); VAOPGCPREC 11-1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Background

A claim for service connection for an eye disability was 
denied by the RO in a November 1985 rating decision.  That 
claim was not appealed and became final.  The vacated August 
1999 Board decision was based on an appeal of a June 1997 
rating decision by the RO which granted service connection 
for retinitis pigmentosa upon reopening the 1985 claim 
following receipt of an April 1997 VA eye examination.  In 
June 1997, the RO found in pertinent part that, although 
there was no clear and unmistakable error in the 1985 
decision, the more recent review of the facts led the present 
rating board to substantially different conclusions which 
supported a grant of service connection effective from 
September 1996.  Finally, the August 1997 rating decision 
assigned an earlier effective date, finding that the June 
1997 decision was erroneous in failing to apply 38 C.F.R. 
§ 3.114, since the RO based the June 1997 decision on 
liberalizing legislation regarding the evaluation of 
congenital or hereditary diseases and conditions.  
Accordingly, the RO assigned an effective date of September 
27, 1995.

The veteran contends that the effective date for service 
connection for retinitis pigmentosa should be in 1985 based 
on his earlier application.  He urges that the RO committed 
clear and unmistakable error (CUE) in not granting service 
connection at that time.  The veteran urges that the record 
showed that he first manifested signs of retinitis pigmentosa 
during his period of active duty from November 1984 to June 
1985.  He has maintained that he burned his eyes with battery 
acid during that time period and that he has had problems 
with his eyes since that time.  Thus, even if he has a 
hereditary disease, he urges that service connection was in 
order in 1985 as the evidence showed that the disease first 
manifested or, in the alternative, was aggravated in service.  

The Court's Order vacating the August 1999 Board decision was 
based on a joint motion to remand this matter entered into by 
the Secretary of Veterans Affairs and the veteran.  The 
motion directed that the Board consider what if any effect of 
Op. G.C. 1-85 (reissued as VAOPGCPREC 82-90), a then-
applicable opinion of the General Counsel, would have had on 
the veteran's claim.  In order to answer this question, the 
Board must re-evaluate the CUE claim.  It is clear that the 
effective date of the veteran's award of service connection 
could be significantly earlier if it were assigned based on a 
finding of CUE in the 1985 decision.  

Board observes that the VA has met its duty to assist the 
appellant in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the statement of the case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The duty to suggest evidence was met during the 
claims process pursuant to 38 C.F.R. § 3.103 (2000).  The 
appellant was afforded appropriate time to submit evidence.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to the 
claims has been obtained and associated with the claims 
folder.  

II. Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Generally, a service-connected disability was in 1985 and is 
now one which was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  At the time of the 1985 decision, the law with 
respect to service connection also provided that congenital 
or developmental defects were not diseases or injuries within 
the meaning of applicable law and regulations for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  A defect is a 
structural or inherent abnormality or condition which is more 
or less stationary in nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 
82-90) (originally issued as Op. G.C. 1-85).  A disease may 
be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service.  Id.

It is also pertinent to note that in September 1999, the 
General Counsel issued an opinion further clarifying the 
application of regulations, VA manual provisions and its own 
earlier opinions to a claim of service connection for 
retinitis pigmentosa and the effective date of a grant of 
service connection for that disability.  VA O.G.C. Prec. Op. 
No. 11-99 (Sept. 2, 1999) (published in 65 Fed. Reg. 6,257 
(2000)), held that because the statutes and regulations 
existing at the time of the veteran's claim for benefits in 
1963 permitted an award of service connection for in-service 
aggravation of retinitis pigmentosa, subsequent VA General 
Counsel opinions-including Op. G.C. 1-85 (reissued as VA 
O.G.C. Prec. Op. No. 82-90), and Op. G.C 8-88 (reissued as VA 
O.G.C. Prec. Op. No. 67-90)-and changes to VBA Manual M21-l 
cannot be considered "liberalizing" changes which created the 
right to such benefits.  Accordingly, the effective dates of 
those documents do not govern the effective date of the 
veteran's award under 38 U.S.C. § 5110(g) and 38 C.F.R. § 
3.114(a).)  

The RO denied the instant claim in 1985 by stating simply 
that retinitis pigmentosa was a congenital or developmental 
abnormality.  Clearly the RO did not fully set forth reasons 
and bases assessing the question of whether the veteran's 
hereditary disease was first shown in service or whether it 
was aggravated by service as required by both the controlling 
regulations and the general counsel opinion.  Thus, the RO 
failed to fully and correctly apply either 38 C.F.R. 
§ 3.303(c) or Op. G.C. 1-85.  Such failure was an error.  
However, this error alone is not necessarily CUE.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra

The Board must next determine whether, according to the three 
pronged test set forth earlier in this decision, the RO's 
error was undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  The Board must base its determination on a 
review of the record and law that existed at the time of the 
1985 decision to make this determination.  However, for the 
following reasons, even though the presence of error is 
accepted, it is not absolutely clear that a different result 
would have ensued had the RO applied the proper laws.  Thus, 
the error complained is not, ipso facto, clear and 
unmistakable.  See Fugo , 6 Vet. App. 43-44, see also 
Russell, 3 Vet. App. 313-314.  

To the extent that the veteran's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1985 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records 
as well as an October 1985 report of VA examination were 
before the adjudicator.  That evidence contains medical 
findings which reasonably support a denial of service 
connection for the retinitis pigmentosa.  There was ample 
evidence of the fact that the condition was a hereditary 
disease which was manifest prior to the 1984-1985 period of 
service and that it did not undergo aggravation beyond the 
natural progress of the disease during active service.  It is 
significant to note that the visual acuity of the veteran was 
not so disparate between the time of service entrance in 
November 1984 and separation in 1985 to suggest a worsening 
beyond the natural progress of the disease.  Further, the 
findings on VA eye examination included myopia and visual 
acuity of 20/25 bilaterally.  No examiner opined that the 
visual field testing indicated a worsening beyond natural 
progress, and in fact Medical Board findings indicated a lack 
of aggravation.  

The veteran was processed out of service subsequent to the 
Medical Board in March 1985.  Again, the veteran's retinitis 
pigmentosa was considered to have pre-existed active service, 
as it was hereditary, and not aggravated by service.  The 
veteran disagreed with these findings.  The Medical Board was 
based on an ophthalmology report which indicated that the 
disease was hereditary.  A notation, disputed by the veteran, 
indicated that the veteran reported earlier in service that 
he had an uncle with the disease.  

The veteran's service medical records are replete with 
reference to signs and symptoms consistent with retinitis 
pigmentosa prior to November 1984.  The records show 
complaints and findings of night blindness, depth perception 
problems, hereditary macular disease and blurred vision in 
1969, 1971, 1974, and 1979.  These entries are during periods 
of active duty training or during non-active duty periods.  A 
request for waiver dated in March 1971 shows that the veteran 
was found not medically qualified for enlistment in the army 
national guard due to congenital night blindness confirmed.  
In January 1979, the veteran was seen for hereditary macular 
disease manifested by blurred vision and eye pain while doing 
close work such as reading.

There were documented complaints and findings of retinitis 
pigmentosa for years prior to the alleged battery acid 
incident in 1985 that led to the alleged exacerbation of 
symptoms.  Retinitis pigmentosa did not initially manifest 
following that incident but rather had been evidenced for 
years prior to that time.  The veteran's contentions 
otherwise are unsubstantiated.  Further, the evidence does 
not suggest aggravation beyond the natural progress of the 
disease.  The veteran complained of similar symptoms in 1979 
and 1985.  

Thus, there was ample evidence of record in 1985 to reach the 
conclusion that service connection for retinitis pigmentosa 
was not warranted.  The evidence of pre-existence was 
overwhelming, and the evidence of a lack of aggravation was 
equally compelling.  The Board concludes that the error made 
by the RO in 1985 was not of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  The record contains a reasonable basis for the 
1985 denial, even if the error had not been made.  The error 
was not the kind of error of fact or of law that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Rather, although the Board views the RO's error as 
regrettable, the current review compels a conclusion that the 
preponderance of the evidence was solidly against the claim 
in 1985, even with the correct application of the laws.  

On the basis of the above analysis, the Board finds that the 
veteran has not met the relevant burden, and, therefore, the 
November 5, 1985, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.

III.  Earlier Effective Date of Service Connection for 
Retinitis Pigmentosa

The veteran has alleged that an earlier effective date than 
September 27, 1995, is appropriate for the grant of service 
connection for retinitis pigmentosa.  A review of the 
procedural history of this claim is again relevant.  The 
veteran's active service ended in June 1985.  He filed his 
original claim for entitlement to service connection for 
retinitis pigmentosa in June 1985.  That claim was denied by 
a rating decision dated in November 1985 based on a finding 
that the veteran's retinitis pigmentosa was a congenital or 
developmental abnormality.  Evidence considered in that 
decision included service medical records and a report of an 
October 1985 VA examination.  The veteran was notified of 
that decision and of his appellate rights at that time and 
did not seek appellate review.  The veteran attempted to 
reopen the claim in September 1996.  Following a VA 
examination dated in April 1997, the RO granted service 
connection for retinitis pigmentosa in a June 1997 rating 
decision, assigning an August 1996 effective date.  
Thereafter the RO issued a rating decision in August 1997 
finding error in the assignment of the August 1996 effective 
date.  The RO concluded that the award of service connection 
in June 1997 was based on liberalizing legislation 
(specifically the 1990 general counsel opinion discussed 
earlier in this decision) and that as such 38 C.F.R. 
§ 3.114(a) dictated that an effective date of September 27, 
1995, be assigned.  

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110). Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim (filed over one year after release from active duty), a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. See 38 C.F.R. § 
3.400 (2000).

As noted, effective dates for the grant of service connection 
are assigned in accordance with 38 C.F.R. § 3.400, which has 
multiple subparts.  The RO has explained that the grant of 
service connection was based on the determination that the 
1990 General Counsel Precedent Opinion had the effect of a 
liberalizing VA issue approved by the Secretary, and that 
38 C.F.R. §§ 3.114, 3.400(p) therefore applies.  For the 
following reasons, the Board disagrees with this 
determination.  

As noted earlier, the VA General Counsel has recently held 
that the General Counsel opinions involved in cases such as 
this one are not considered liberalizing legislation.  See 
VAOPGCPREC 11-1999.  In that opinion, the General Counsel 
addressed a situation very similar to the one set forth in 
this case, that being whether the award of service connection 
for retinitis pigmentosa was barred by VA manual provisions 
at the time of a 1963 decision, and if so whether the 
application of 38 U.S.C. § 5110(g) and 38 C.F.R. § 3.114(a) 
would permit an earlier effective date, based on the 
effective date of Op. G.C. 1-85 (reissued as VAOPGCPREC 82-
90), Op. G.C. 8-88 (reissued as VAOPGCPREC 67-90), or the 
1986 revision to VA's procedure manual, M21-1.  The General 
Counsel concluded that the manual provisions extant in 1964 
did not bar service connection for the veteran's retinitis 
pigmentosa, and that the effective dates of the referenced 
documents would not, under 38 U.S.C. § 5110(g) and 38 C.F.R. 
§ 3.114(a), govern the effective date of the veteran's award.  
Section 5110(g) and section 3.114(a) generally provide that, 
if compensation is awarded pursuant to a liberalizing law or 
VA issue, the award may be made effective no earlier than the 
effective date of the liberalizing law or VA issue.  The 
Court and the United States Court of Appeals for the Federal 
Circuit have indicated that a "liberalizing" law or VA issue 
is one which effects a substantive change in law or 
regulation and creates a new basis for entitlement to a 
benefit.  See Routen v. West, 142 F.3d 1434, 1441-42 (Fed. 
Cir.), cert. denied, 119 S. Ct. 404 (1998); Spencer v. Brown, 
4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir.), cert. denied, 513 U.S. 810 (1994).  See VAOPGCPREC 11-
1999.

Thus, the General Counsel has held that because the statutes 
and regulations existing at the time of the veteran's claim 
for benefits in 1963 permitted an award of service connection 
for in- service aggravation of retinitis pigmentosa, 
subsequent VA General Counsel opinions and changes to VA 
procedural manual provisions cannot be considered 
"liberalizing" changes which created the right to such 
benefits. Accordingly, the effective dates of those documents 
do not govern the effective date of the veteran's award under 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a).  The same is 
true in the instant case.  

The Board has considered the RO's rationale.  However, with 
regard to an effective date, the Board finds that 38 C.F.R. § 
3.400, and not 38 C.F.R. § 3.114, applies.  VAOPGCPREC 11-
1999 clarifies this, yet even absent that opinion, it is 
clear that the prior general counsel opinions never created a 
new basis for entitlement to a benefit.  

As noted, 38 C.F.R. § 3.400 provides that the effective date 
of a reopened claim for service connection shall be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400 (2000).  Thus, as the 
veteran filed his claim in September 1996, and there is 
evidence of the onset of retinitis pigmentosa prior to 
service, the proper effective date would not be earlier than 
the date of claim and certainly would not be before September 
27, 1995.  The Board has considered whether an earlier date 
could be allowed based on other pertinent provisions in 38 
C.F.R. § 3.400, but none of these provides for an earlier 
date.  In applying the pertinent law to the facts, the Board 
is compelled to conclude that there is no basis for an 
effective date earlier than September 1995, for the grant of 
service connection for retinitis pigmentosa.  Where the law 
and not the evidence is 



dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to September 27, 1995, for the grant 
of service connection for retinitis pigmentosa, is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

